DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 25th, 2022 has been entered. 
Upon entrance of the Amendment, claims 7, 9-10, and 12-20 were amended, claim 21 was added, and claims 1-6 were cancelled. Claims 7-21 are currently pending. 
Reasons for Allowance
Claims 7-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “the at least two components comprises at least two attachment feature features, wherein at least one of the at least two attachment features comprises a positioning feature” in combination with the rest of limitations recited in claim 1.
Regarding to claim 10, the prior art fails to anticipate or render obvious the limitations including “the at least two components comprise at least one mechanically patterned attachment feature within the framing component, wherein the at least one mechanically patterned attachment feature comprises a liquid channel formed in the framing component” in combination with the rest of limitations recited in claim 10.
Regarding to claim 21, claim 21 is former allowable claim 12 rewritten in independent form. The reasons for allowance of former claim 12 were indicated in the previous Office Action.
Claims 8-14 and 16-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/VU A VU/Primary Examiner, Art Unit 2828